Opinion filed August 31,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00165-CR
                                                    __________
 
                                 EDDIE
DEAN FOSTER, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                  On
Appeal from the 142nd District Court
                                                          Midland
County, Texas
                                                   Trial
Court Cause No. CR36160
 

 
                                            M
E M O R A N D U M    O P I N I O N
            Eddie
Dean Foster has filed in this court a motion to dismiss his appeal.  Pursuant
to Tex. R. App. P. 42.2, the
motion is signed by both appellant and his counsel.
The
motion is granted, and the appeal is dismissed.
 
                                                                                                PER
CURIAM                                   
 
August 31, 2011
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Hill, J.